Case 3:19-mj-71641-MRGD Document1 Filed 10/04/19 Page 1 of 6

AO9I (Rev. 11/11) Criminal Complaint

 

 

 

 

UNITED STATES DISTRICT COURT E
for the D
Northern District of California 0 O19
United States of America ) SUSAN y.
v. ) NORTH BS, 2 STAT Courr
Alejandro Mendoza-Mercado Case No. CT OF CALIFORNIA
) jr
) JSC
a _ ee ~
Defendant(s) 3 % a 9 oF i ¢ a i
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 24, 2019 inthe countyof ss Alameda in the
__ Northern District of California ——_, the defendant(s) violated:
Code Section Offense Description
8 U.S.C. 1326(a) and (b)(1) Illegal reentry

This criminal complaint is based on these facts:

See attached affidavit of Department of Homeland Security, Immigrations and Customs Enforcement Deportation
Officer Christopher Morales

@ Continued on the attached sheet.

 

Complainant‘ 's signature
Approved as to form VII

Christopher Morales, DHS/ICE Deportation Officer _

AUSA (Mo -Br —e
Molly Py ae OAR, Printed name and title

Sworn to before me and signed in my presence.

pa: Lp 417 4 LOG =

Judge's signature
City and state: San Francisco, CA Hon. Jacqueline Scott Corley

Printed name and title

 

 

 

 

 

 

 
Document 1 Filed teu Page 2 of 6 °

\

Case 3:19-m-744641-MRGD

 

S
Ser
3
ye

 

~ ( at co
—/ we ae tt
ve : 7 ee * ~ —_
~ . - 7 :
iin Se “ ‘
j oo” . “ :
i wo fe ;
cael - et “ 3
- - co a A = \
™ es. wp * me +
*
Sp ?
Loe
OP Pp cee

cd
Case 3:19-mj-7L441-MRGD Document1 Filed 10/fadi19 Page 3 of 6

AFFIDAVIT OF DEPORTATION OFFICER CHRISTOPHER MORALES IN
SUPPORT OF CRIMINAL COMPLAINT

I, Christopher Morales, Deportation Officer of the United States Department of Homeland
Security (“DHS”), Immigration and Customs Enforcement (“ICE”), being duly sworn, hereby
declare as follows:

1.

INTRODUCTION AND PURPOSE OF AFFIDAVIT

This affidavit is being submitted in support of a criminal complaint and arrest warrant
charging Alejandro MENDOZA-MERCADO (a/k/a Victor Manuel Barrios Mendoza,
a/k/a Victor Manuel Barrios a/k/a Victor Barrios), with unlawfully re-entering the United
States after deportation, without the permission of the Attorney General or the Secretary
of Homeland Security, or a designated successor, in violation of 8 U.S.C. § 1326.

Because this affidavit is being submitted for the limited purpose of securing a criminal
complaint and arrest warrant, I have not included each and every fact known to me
concerning this investigation. I have set forth only those facts that I believe are necessary
to establish probable cause to believe that, on or after, March 18, 2019, within the
Northern District of California, Alejandro MENDOZA-MERCADO, an alien, who had
previously been excluded, deported and removed from the United States to Guatemala,
was found in the United States, without the Attorney General or the Secretary of the
Department of Homeland Security, or a designated successor, having expressly consented
to the defendant’s application for admission into the United States, in violation of 8
U.S.C. § 1326. The statements contained in this affidavit are based on information
provided to me by law enforcement officers, immigration officers and agents, and
immigration records, as well as my training, experience, and knowledge of this
investigation.

AGENT’S BACKGROUND AND EXPERTISE

I am a Deportation Officer of the United States Department of Homeland Security
(“DHS”), Immigration and Customs Enforcement (“ICE”) and have been so employed in
this capacity since June 26, 2016. I am currently assigned to the Violent Criminal Alien
Section (VCAS) of the San Francisco District Office. I am a law enforcement officer of
the United States within the meaning of Title 18, United States Code, Section 2510(7).

As a Deportation Officer, I have conducted law enforcement duties to investigate,
identify, locate arrest, detain, prosecute, and remove foreign nationals who pose a threat
to national security and public safety. I have conducted complex investigations, executed
arrests, prepared cases for removal proceedings, prosecution, and managed detention and
removal of foreign nationals ordered removed from the United States by working with
foreign, federal, state, and local law enforcement agencies.
5.

10.

11.

Case 3:19-mj-7,dad1-MRGD Document1 Filed 10/fm19 Page 4 of 6

APPLICABLE LAW

Title 8, United States Code, Section 1326 provides criminal penalties for “any alien who
— (1) has been denied admission, excluded, deported, or removed or has departed the
United States while an order of exclusion, deportation, or removal is outstanding, and
thereafter (2) enters, attempts to enter, or is at any time found in, the United States, unless
(A) prior to his reembarkation at a place outside the United States or his application for
admission from foreign contiguous territory, the Attorney General has expressly
consented to such alien’s reapplying for admission; or (B) with respect to an alien
previously denied admission and removed, unless such alien shall establish that he was
not required to obtain such advance consent under this chapter or any prior Act.”

Title 8, United States Code, Section 1326(b)(1) provides, in relevant part, that “in the
case of any alien... whose removal was subsequent to a conviction for commission of
three or more misdemeanors involving drugs, crimes against the person, or both, or a
felony (other than an aggravated felony), such alien shall be fined under Title 18,
imprisoned not more than 10 years, or both[.]”

STATEMENT OF FACTS ESTABLISHING PROBABLE CAUSE

MENDOZA-MERCADO is a forty-one (41) year-old male who has used three (3) aliases
in the past (Victor Manuel Barrios Mendoza; Victor Manuel Barrios; Victor Barrios).

MENDOZA-MERCADO is a native and a citizen of Guatemala since birth. He is not a
United States citizen.

On May 30, 1996, MENDOZA-MERCADO was convicted in the Superior Court of
California, in the County of Alameda, for the offense of Sexual Battery, in violation of
Section 243.4(a) of the California Penal Code. For this crime, MENDOZA-MERCADO
was sentenced to sixty (60) days jail and thirty-six (36) months probation.

On September 9, 2004, MENDOZA-MERCADO was convicted in the United States
District Court, District of Arizona, for the offense of Illegal Entry, in violation of Title 8,
Section 1325 of the United States Code. For this crime, MENDOZA-MERCADO was
sentenced to seventy five (75) days jail.

On September 5, 2006, MENDOZA-MERCADO was convicted in the Superior Court of
California, in the County of Alameda, for the offense of Failure to Register as a Sex
Offender, in violation of Section 290(a)(1)(d) of the California Penal Code. For this
crime, MENDOZA-MERCADO was sentenced to six (6) months jail and thirty-six (36)
months probation.
12.

13.

14.

15.

16.

17.

18.

19.

Case 3:19-mj-714@41-MRGD Document1 Filed 10/419 Page 5 of 6

On March 28, 2011, MENDOZA-MERCADO was convicted in the United States District
Court, District of Arizona, for the offense of Re-entry after Deportation, in violation of
Title 8, Section 1326 of the United States Code. For this crime, MENDOZA-
MERCADO was sentenced to one hundred ninety-two (192) days prison.

On June 7, 2018, MENDOZA-MERCADO was convicted in the Superior Court of
California, in the County of Alameda, for the offense of Failure to Register as a Sex
Offender, in violation of Section 290.012(a) of the California Penal Code. For this crime,
MENDOZA-MERCADO was sentenced to one hundred eighty (180) days jail and thirty-

six (36) months probation.

A review of MENDOZA-MERCADO’s immigration records show that he was ordered
removed by an immigration judge on two separate occasions: The first order is dated
March 4, 2004. The second order is dated December 14, 2004.

MENDOZA-MERCADO was physically removed from the United Sates on five (5)
occasions:

DATE PLACE OF DEPORTATION
May 19, 2004 Chandler, AZ to Guatemala
January 26, 2005 Chandler, AZ to Guatemala
October 25, 2006 Chandler, AZ to Guatemala
August 11, 2010 Dallas, TX to Guatemala

April 15, 2011 Mesa, AZ to Guatemala

MENDOZA-MERCADO last entered the United States at or near an unknown place on
or after his latest deportation on April 15, 2011, by crossing the international border
without inspection after deportation.

On or about March 18, 2019, MENDOZA-MERCADO was found by ICE pursuant to his
arrest by the Oakland Police Department for Failure to Register as a Sex Offender; in
violation of California Penal Code 290.01 2(a).

On September 24, 2019, MENDOZA-MERCADO was arrested by ICE. On the same
date, MENDOZA-MERCADO’s fingerprints were taken by ICE as part of the standard
booking procedures. The fingerprints were electronically submitted to the California
Department of Justice, National Crime Information Center/Next Generation
Identification, and DHS/ICE databases. Upon review of database information, it was
determined that the fingerprints taken were associated with MENDOZA-MERCADO’s
alien file and matched the individual who was deported on the previously-mentioned
dates.

The District Records Manager of the San Francisco District, Citizenship and Immigration
Services, DHS, or an agency employee acting at his direction, performed a search for
Case 3:19-mj-71641-MRGD Document1 Filed 10/04/19 Page 6 of 6

records relating to MENDOZA-MERCADO. On September 26, 2019, after a diligent
search, no record was found to exist indicating that MENDOZA-MERCADO obtained
official consent from the Attorney General or the Secretary of Homeland Security at any
time to reapply for admission into the United States.

. On September 26, 2019, the DHS Biometric Support Center determined that the

fingerprints taken were associated with MENDOZA-MERCADQO’ alien file, and matched
the fingerprints of the individual who was deported four of the five previously-mentioned
dates. The scanned fingerprints taken on October 25, 2006 bearing the name Alejandro
Mendoza-Mercado were not of sufficient quality for a comparison to be completed.

CONCLUSION

. For the reasons stated above, I believe there is probable cause to believe that, on or after

April 15, 2011, Alejandro MENDOZA-MERCADO Mercado unlawfully re-entered the
United States after deportation, without the permission of the Attorney General or the
Secretary of Homeland Security, in violation of 8 U.S.C. § 1326. I respectfully request
that the Court issue the requested criminal complaint and arrest warrant.

LL fa,

Christopher Morales
Deportation Officer
Immigration and Customs Enforcement

Ge"
Sworn to before me this day of October 2019.

le Uwe CT

 

HON
UNI

ABLEAUDGE CORLEY.
D STATES MAGISTRATE JUDGE
